By the Court,
Crockett, J.:
The only question on this appeal is whether an action can be maintained on a money judgment against a county in this State, there being no averment that the judgment had been presented to the Board of Supervisors for allowance as a claim against the county before the commencement of the action. -The judgment itself has the force and effect of an audited claim against the county. It is conclusive evidence that the county owes the money for which the judgment was rendered. The Board of Supervisors has no discretion to exercise in respect to the justice or legality of the demand; nevertheless, the statute appears to contemplate that, after the judgment is obtained, it shall be presented to the Board of Supervisors, to be placed on file amongst the audited demands against the county. By section twenty-four of the Act of March 20th, 1855 (Stats. 1855, p. 51), providing for the organization of Boards of Supervisors in the counties of this State, it is provided that “ no person shall sue a county in any case, or for any demand, unless he or she shall first present his or her claim or demand to the Board of Supervisors for allowance, and if they fail or refuse to allow the same, or some part thereof, the party feeling *273aggrieved may sue the county; and if the party suing recover in the action more than said Board allowed, or offered to allow, said Board shall allow the amount of the said judgment and costs as a just claim against the county; but if the party suing shall not recover more than the Board shall have offered to allow him or her, then costs shall be recovered against him or her by the county.” In providing that no person shall sue a county in any case, or for any demand, without first presenting his claim for allowance, and that after it has been rejected, and he has obtained a judgment therefor, the judgment shall be allowed by the Board of Supervisors as an audited claim against the county, the statute evidently contemplates that when the judgment is obtained it shall have the force and effect of an audited demand, in so far that it is no longer open to contestation, and it is made the duty of the Board of Supervisors to allow it as an audited claim. If the Board refuses to allow it on presentation within the proper time, it can be compelled by mandamus to perform its duty in this respect. It has no discretion in the premises; and after the judgment is thus allowed, it stands upon precisely the same footing with all other audited demands against the county, and is thenceforth subject to all the conditions and limitations applicable to other audited demands, and payment may be enforced in the same manner, and not otherwise. Ho execution against the county can issue on the judgment, the only office of which is to establish the demand in so conclusive a manner that it can no longer be contested. It is equally clear that when the status of the claim is thus established the only remedy for enforcing it is to present the judgment to the Board for allowance as an audited claim within the time prescribed by law. Ho useful end whatever could be sub-served by permitting the recovery of a second judgment, *274founded on the first; and if it were permissible in any case of this character, it is clear that the action could not be maintained without first presenting the judgment to the Board for allowance. When the statute declares that no person shall sue a county in any case, or for any, demand, without first presenting the claim to the Board, the language is sufficiently comprehensive to include a cause of action or demand founded on a judgment, which is itself but an adjudicated claim against the county. The provision is founded in wisdom, and was intended to prevent the county from being harassed by needless and expensive litigation.
Judgment affirmed.
Mr. Chief Justice Sprague did not participate in the foregoing decision.